EXHIBIT 10.4

SUMMARY OF CHARITABLE CONTRIBUTIONS IN

HONOR OF THOMAS E. CONGDON

 

On December 15, 2005, the Board of Directors of St. Mary Land & Exploration
Company (the “Company”), in recognition of the very long distinguished service
for and extraordinary contributions to the Company by Thomas E. Congdon, who has
served as a member of the Board of Directors of the Company since 1966 and
served as an officer of the Company for more than 36 years, authorized the
Company to make charitable contributions by gift to the Museum of Contemporary
Art - Denver for the purpose of establishing a lecture series with the museum in
Mr. Congdon’s honor, pursuant to the following schedule:

 

Year

Amount

 

 

2005

$50,000

 

2006

$50,000

 

 

 

 

 